Citation Nr: 0803402	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-32 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971, including in the Republic of Vietnam from September 
1970 to August 1971.  He also had several years of reserve 
duty with the Army National Guard.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.	The veteran did not engage in combat with the enemy while 
serving on           active duty.

2.	The veteran does not have a verified in-service stressor 
that would support a medical diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran through several 
letters, including April 2004 and July 2006 correspondence, 
as well as the July 2005 statement of the case (SOC) and 
later supplemental SOCs (SSOCs) of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.   The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  

Analysis

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The criteria for establishing service connection for PTSD 
are:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  A diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which provides that, 
for VA purposes, all mental disorder diagnoses must conform 
to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to participation in combat, then the veteran's lay testimony, 
in and of itself, is insufficient to establish the occurrence 
of the alleged stressor.  In such cases, the record must 
contain credible supporting information from another source 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors, 
including but not limited to service records and other 
objective bases.  See Cohen v. Brown, 10 Vet. App. 128, 146-
47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  That notwithstanding, corroboration does 
not require "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  The U.S. Court of Appeals for Veterans Claims 
(Court) similarly held in Pentecost v. Principi, 16 Vet. App. 
124, 128-29 (2002) that while the veteran's unit records did 
not specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks."

A review of the current record does not establish that the 
criteria for service connection for PTSD are met.  The report 
of a January 2004 psychiatric evaluation at a private clinic 
set forth a diagnosis of PTSD, thus providing at minimum 
competent evidence of the presence of the claimed disorder.  
The next requirement to substantiate the claim under 
consideration, by regulation,  is that of a confirmed in-
service stressor.  See 38 C.F.R. § 3.304(f).  Since the 
veteran has not alleged that he had participation in combat 
during service, nor does the record indicate receipt of any 
commendation or citation that are considered presumptive 
evidence of combat service, any identified stressor from 
service must be objectively confirmed. 

Thus far, there is no specific incident or event that the 
veteran has described as having transpired during service in 
support of his claim.  The January 2004 psychiatrist's report 
includes the appellant's account that while in Vietnam, he 
witnessed injuries to and the deaths of numerous fellow 
soldiers and other individuals.  Unfortunately, absolutely no 
detail is provided to verify these assertions.  That is, no 
names, dates, places, or descriptions are provided.  This 
statement provides the complete basis up to this point of 
information relevant to attempting to establish a verified 
stressor.  Unfortunately, the extent of this information is 
not sufficient by itself to support independently 
corroborating a claimed in-service stressor, to include 
filing a request for confirmation of a specific incident with 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  The preceding description of claimed in-service 
events rather does not set forth an objectively verifiable 
incident.  

The evidence pertaining to occupational assignments and 
medical history in service, including service medical records 
and personnel records on file, does not show an  event 
warranting further examination as a stressor.  The veteran 
did provide a statement from another individual who served 
with a unit in Vietnam describing a series of prior 
incidents.  There is no indication, however, that the 
statement was offered in connection with the instant claim or 
by an individual familiar with the veteran, or that it even 
pertains to events that have a direct connection with this 
claim.    

The RO has undertaken continuing measures to assist with 
obtaining a verified stressor of record.  An April 2004 
development letter requested that the veteran identify 
stressful events from service, with supporting details 
including dates of occurrence, unit of assignment, and 
individuals involved, and enclosed a PTSD questionnaire for 
this purpose.  This questionnaire was not returned.  Similar 
correspondence was again sent in November 2005 and  July 
2006.  The July 2005 SOC and later SSOCs indicated that an 
identifiable stressor was still necessary to substantiate the 
claim.  The RO issued a formal finding in July 2006 that 
there was a lack of information required to verify stressors 
in connection with the veteran's PTSD claim, in that the 
level of detail provided was insufficient to send to the 
JSRRC for verification.  This memorandum was issued in 
accordance with standard procedures for when a claimant has 
not provided the basic information required to conduct 
research, following notification and assistance to support 
stressor development.  See VA Adjudication Procedure Manual, 
M21-1MR, Part IV, Subpart ii.1.D.15.l.  Thus, at this stage 
of development it can reasonably be determined that further 
development is not warranted, and that the existence of a 
verified or verifiable stressor cannot be ascertained from 
the record.  The criteria to establish service connection for 
the disability claimed require a confirmed stressor to 
support a competent diagnosis of PTSD.

Accordingly, in the absence of a confirmed in-service 
stressor, the claim for service connection for PTSD must be 
denied.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


